Citation Nr: 0205660	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-33 079	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory or lung 
disorder, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from November 1990 to September 1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky, dated in December 1993.  That decision, in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for a respiratory 
condition.  The denial of service connection was duly 
appealed.  The veteran has since changed addresses and, thus, 
the No. Little Rock, Arkansas Regional Office (RO), now has 
jurisdiction over the claim.

In July 1999, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board of Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran has not been shown by competent evidence to 
currently have a respiratory or lung disorder.

3.  The veteran does not have a current disorder shown by 
competent medical evidence to be attributable to an 
undiagnosed illness incurred because of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.


CONCLUSIONS OF LAW

1.  A respiratory or lung disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  An undiagnosed illness was not incurred in active service 
in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed concerning the claim 
adjudicated in this decision, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. §§ 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Specifically, the RO has afforded the 
veteran comprehensive VA examinations in conjunction with his 
claim and has obtained all records of reported medical 
treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate the claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  The veteran was informed of the 
need for such evidence in the August 1994 Statement of the 
Case and subsequent Supplemental Statements of the Case dated 
in July 1995, September 1997, and July 2001.  The Board's 
remand, dated in July 1999, also served to further inform him 
of the necessary evidence.


Law and Regulation

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2001); see also 66 Fed. 
Reg. 56614-56615 (2001) (regarding the extension of the 
presumptive period to December 31, 2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b) (2001).

Analysis

In this case, the Board has reviewed the veteran's service 
medical records but finds no evidence of a respiratory or 
lung disorder during service.  Similarly, the reports of the 
September 1993 and January 2000 VA examinations indicated 
either normal respiratory system or that although mild 
restriction was found on pulmonary function testing (PFT), no 
lung disease was found.

The private treatment records of Ralph Maxwell, M.D., dated 
from 1995 to 1998, reflect no complaints or findings of a 
respiratory or lung disorder.

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  Threshold 
requirements to be met in a claim seeking to establish 
service connection for a disability include that there must 
be competent evidence of current disability and that there 
must be competent evidence of a nexus between the current 
disability and service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In light of the examination reports and treatment records, 
the Board observes that there is no competent evidence of a 
current respiratory or lung disability, represented by a 
diagnosis or not.  Absent the existence of signs or symptoms 
that may be manifestations of an undiagnosed illness, the 
provisions of 38 C.F.R. § 3.317 (2001) are not applicable.

The Board has reviewed the evidence in this case and finds no 
competent medical evidence suggesting a current respiratory 
or lung disability. The veteran was not treated for such a 
disorder in service and has not been diagnosed with such a 
disorder subsequent to service.

The only evidence of record supporting the veteran's claim is 
his own lay opinion.  He testified that he could no longer 
work because his ability to walk is hindered by his 
respiratory problems.  He reported that he got short of 
breath and his chest started hurting.  Although the veteran 
was a medic in service, he has not been shown to possess 
medical credentials or to otherwise have the level of medical 
expertise needed to provide a competent opinion as to the 
diagnosis or etiology of a respiratory or lung disorder.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988);  YT v. Brown, 9 Vet. App. 195, 
201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As these lay statements do not contain competent 
medical evidence, they lack probative value.

Given the lack of competent medical evidence establishing a 
current respiratory or lung disability, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for this disorder, and the claim 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).



ORDER

Service connection for a respiratory or lung disorder is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

